Citation Nr: 1808732	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to May 1972, in the United Stated Air Force from November 1994 to February 2001 and from February 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over this matter was subsequently transferred to the St. Petersburg, Florida, RO.  

The Board notes that the Veteran submitted service treatment records after his substantive appeal was filed in August 2013.  However, a waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  Because the Veteran's substantive appeal was filed after February 2, 2013, a waiver of initial RO review with regard to the Veteran's service treatment records is presumed.  Id.


FINDING OF FACT

The Veteran's obstructive sleep apnea was not incurred in and is not otherwise related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. §  5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has a current diagnosis of obstructive sleep apnea (OSA) that is etiologically related to service.  The Veteran underwent a sleep study at Bay Medical Center in February 2006, during which he was diagnosed with OSA/hypopnea syndrome with hypoxemia.  Various VA and private treatment records through 2013 noted the Veteran's continued diagnosis of OSA.  As such, the Board finds the Veteran to have a current diagnosis of OSA.

Regarding the requirement of an in-service incurrence, the Veteran's initial diagnosis of OSA was in February 2006, approximately three years after his discharge from active duty.  Service treatment records did indicate that the Veteran had respiratory complaints, including complaints of an inability to sleep, cough, rhinitis, drainage, nasal congestion, and viral syndrome.  Additionally, a service treatment record from December 2002 shows that the Veteran was treated for an upper respiratory infection with an onset of four days prior.  He reported symptoms of sore throat, body aches, hoarseness, cough, fever, swollen glands, runny nose, and sneezing.  The Veteran was told to treat himself with rest, Tylenol, and increased fluids.  However, during a January 2013 VA examination, the examiner concluded that there is no medical evidence to support the in-service upper respiratory infection, cough, or bronchitis as a proximate cause of OSA.

Regarding the requirement of a nexus between the claimed in-service disease or injury and the present disease or injury, a September 2008 private treatment record from 325th Medical Group notes that the Veteran had Uvulopalatopharyngoplasty (UP3) surgery and that he was in use of a CPAP.  An October 2008 treatment record noted the Veteran to have left maxillary sinus disease in the form of a large mucous retention cyst.

A December 2009 VA treatment note indicates the Veteran was treated for OSA.  The Veteran claimed his sleep apnea symptoms arose in 1991 while in service, and that he still experienced symptoms.  The clinician noted symptoms in the form of daytime hypersomnolence, snoring, and sleep disruption.  However, the clinician did not opine as to the nature or etiology of the Veteran's OSA.  As detailed above, there is no evidence of record to suggest the Veteran developed sleep apnea in service.

A February 2010 letter from Dr. Obid, the Veteran's treating physician, stated that the Veteran was diagnosed with sleep apnea in February 2006, but that he had been experiencing related symptoms for approximately three years prior.  However, Dr. Obid did not opine as to the nature or etiology of the OSA.

As noted above, the Veteran underwent a VA examination in January 2013 for OSA.  The examiner noted a 2006 diagnosis of OSA.  The Veteran reported symptoms of non-restorative sleep, daytime drowsiness, significant snoring, and periods of apnea.  He reported undergoing a UP3 in 2006, but that it made no change with regard to his symptoms.  However, he stated that his symptoms are significantly improved by a CPAP, which he uses nightly.  The examiner noted the Veteran's in-service treatment for acute upper respiratory complaints, but nonetheless found that service treatment records were silent for complaints, diagnosis, or treatment of obstructive sleep apnea during military service.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not related to service.  Rather, the examiner stated that the preponderance of medical evidence reveals OSA to stem from a developmentally narrow oropharyngeal airway, often with superimposed elevation of body mass index and natural aging.  

The Board finds the VA opinion to be highly probative, as the examiner considered the medical literature pertaining to the disability, as well as the Veteran's disability history.  The Board acknowledges that the Veteran has nonetheless alleged that the disability is, in fact, etiologically related to service.  However, he has not shown the medical training or expertise necessary to reach such an etiological conclusion given the medical complexity of this specific case.  Thus, the Board finds that the Veteran is not competent to provide this nexus opinion.  See Jandreau, 492 F.3d at 1377. 

The Board has also reviewed the service treatment records submitted after the Veteran filed his substantive appeal.  However, nothing in these records indicates any etiological relationship between the Veteran's currently-diagnosed OSA and military service. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed obstructive sleep apnea is etiologically related to service.  As the in-service incurrence and nexus elements have not been met, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


